 

EXHIBIT
66 y”’

PLAINTIFE’S JUNE 4, 2019
CORRESPONDENCE TO
DEFENDANTS

Case 1:19-cv-00593-LCB-JLW Document 32-10 Filed 05/08/20 Page 1 of6

 
 

Drummond & Squillace, PLLC
Attorneys at Law
175-61 Hillside Avenue, Suite 205
Jamaica, New York 11432
(718) 298-5050 /F: (718) 298-5554

www.dswinlaw.com Stephen L, Drummond"
June 4, 2019 JoAnn Squillace™*

- “Admitted NY, Ni, BL
VIA REGULAR MAIL AND VIA FACSIMILE: (212) 310-8007 “Admitted NY, NI
Weil, Gotshal & Manges LLP
767 Fifth Avenue

New York, NY 10153-0119
Attn: Mr. Jeffrey 8. Klein, Esq.

Re: ZION WILLIAMSON AND PRIME SPORTS MARKETING, LLC & MS. GINA FORD

Dear Mr. Klein:

Please be advised that the Law Firm of Drummond & Squillace, PLLC and the Law Offices of
Alvin L. Pittman represent Prime Sports Marketing, LLC (“PSM”) and Ms. Gina Ford. We
hereby acknowledge our Clients’ receipt of your June 2, 2019 letter regarding the "Consulting
and Joint Marketing and Branding Agreement" entered between Zion Williamson and our
Clients which has been submitted to us for consideration and response,

While we will not respond to the merits of your claims individually, please be advised that your
recitation to and reliance on the North Carolina Uniform Athlete Agents Act (“UAAA”) is
misplaced and not applicable to your Client nor to the Agreement that he voluntarily and
knowingly entered into with our Clients. Your Client declared eligible for the 2019 NBA draft
on or about April 15, 2019 and the subject Agreement between our respective Clients was
entered into subsequent to your Client’s declaration for the NBA draft. Please be advised that
we reject your claims that the Agreement is void and/or voidable,

Indeed, we acknowledge your statement that your Client “does not wish to litigate” as his
recognition that he clearly and intentionally breached his contract with our Clients. To resolve
this matter without protracted litigation, our Client is amenable to the pursuit of an amicable
resolution. However, as review of the facts, circumstances and documents in the within matter
lead us to conclude that a valid and enforceable written Agreement exists between our respective
Clients, be advised that, in the event we are unable to achieve an amicable resolution, our Clients
are prepared to seek immediate court intervention, including injunctive relief, in order to protect
their legal interests. Your Client’s actions are clearly intentional and willful and evident of
unlawful tortuous interference with the tights, authority, business and activities of our Clients.
Moreover, your Clients’ willful and intentional action of selecting a new agent/marketing agent
facilitated, enabled and/or authorized injurious actions by third party(ies) against our Clients

which have severely: damaged our Clients’ reputations, character and business beyond the
economic losses.

Case 1:19-cv-00593-LCB-JLW Document 32-10 Filed 05/08/20 Page 2 of 6

 
 

Pursuant to the valid and enforceable Agreement/contract between our respective Clients, PSM
and Ms. Gina Ford (its President) properly commenced performance by lending their prestigious
names and reputations to engage the marketplace in pursuit of economic
Opportunities/endorsements on behalf of Mr. Williamson through written and verbal
communications and representations—an engagement whose success has already been illustrated
by your Client’s acceptance of and participation in one such opportunity procured by our Clients.
Further, we understand that our Clients have generated and submitted several other multi-
million-dollar endorsements/opportunities for your Client’s consideration. The broadly
publicized announcement made by the Creative Artists Agericy (“CAA”) on May 30, 2019 (with
or without your Client’s authorization) has caused and continues to cause significant injuries,
losses and harm to our Clients as it has casted a dark and injurious cloud on the veracity and
integrity of our Clients which has damaged our Clients’ reputation and ability to conduct
business, Indeed, you and your Client should note that the foresceable injuries, losses, damages

and harm caused (and continuing to be caused) to our Clients will likely exceed One Hundred
Million Dollars ($100,000,000.00).

Kindly advise as to whether your Client is amenable to an amicable mediation/resolution of this
matter by Noon Eastern Standard Time on June 10, 2019, Should we not receive any response
from you by that time, we will assume that your Client does not wish to pursue a prompt and
privately negotiated resolution of this dispute and our Clients will pursue any and all legal action

to protect their legal interests against your Client and against any and all other parties they deem
to be responsible,

  

Creative Artists Agency (CAA) Creative Artists Agency (CAA)
405 Lexington Avenue, 19" Floor 2000 Avenue of the Stars

New York, New York 10174 Los Angeles, California 90067
(212) 277-9099 (fax) (424) 288-2900 (fax)

Ms. Lisa Josephs Metelus (Marketing Agent)
Mr, Austin Brown (NBA Agent)

C/O Creative Artists Agency (CAA)

405 Lexington Avenue; 19" Floor

New York, New York 10174

(212) 277-9099 (fax)

Ms. Lisa Josephs Metelus (Marketing Agent)
Mr. Austin Brown (NBA Agent)

C/O Creative Artists Agency (CAA)

401 Commerce Street, Penthouse

Nashville, Tennessee 37219

Case 1:19-cv-00593-LCB-JLW Document 32-10 Filed 05/08/20 Page 3 of 6

 
 

Ms. Lisa Josephs Metelus (Marketing Agent)
Mr. Austin Brown (NBA Agent)

C/O Creative Artists Agency (CAA)

2000 Avenue of the Stars

Los Angeles, California 90067

(424) 288-2900 (fax)

Case 1:19-cv-00593-LCB-JLW Document 32-10 Filed 05/08/20 Page 4 of 6

 
 

DRUMMOND & SQUILLACE, PLLC

175-61 Hillside Avenue, Suite 205
Jamaica, New York 11432
(718) 298-5050
Fax: (718) 298-5554

Sosceeeeces

FAX COVER LETTER
From The Desk of:
JoAnn Squillace

Partner

Date: Tine YY d
To: [Ve Teffrey f. Kltin, ey

FaxNo: ( 99) dip - g
Re 7} wiibmten dd beng ‘pn oct Le | Gin fuel

Pages: including fax cover letter

Vase ae atdeohed

 

 

The documents sccompanying this telecopy transmission contain information from ihe taw firm of Drummond & Squillace, PLLC which
fx confidential and/or legally privileged, The information fs intended only for use by the Individual or entity named on this transmission
sheet. If you are not the Intended recipient, you are hereby notified that eny disclosure, copying, distribution ot the faklog of any action
in rellance on the contents of this telecopled Information is strictly prohibited, and the documents should be retarned ta the Firm
immediately, In this regard, if you have recetved this (elecopy in error, please vattfy us by telephone at 718-298-5050,

Case 1:19-cv-00593-LCB-JLW Document 32-10 Filed 05/08/20 Page 5 of 6

 
 

 

 

HP LaserJet 200 colorMFP M276nw

Fax Confirmation

 

Jun-4-2019 18:11 — | vat
Job Dat Time Type Identification Duration Pages Res
0 ate .
2:15 4
3793 6/ 4/2019 18:08:53 Send 12123108007

DRUMMOND & SQUILLACE, PLLC
175-61 Hillside Avenue, Sulto 205
Jaruaien, New York 11437
(718) 298-5050
Pax: (718) 298-5854
sbehoseues

FAX COVER LETTER
From The Desk of:
JoAnn Squillace

Date: Fane y ae 4 Pariner

To ite. Jeffry §. Klein, Es.

Fax Nol: (27) Ai) - gi

Re: 2} Wilamson fd f fiend Spade Martti lid / Cine ed

Pagese | including fax cover letioy

Phas? aie adtade

fp Sst
i

‘The dpcomeala Eeramennylag this telecopy trangaikalon Contath Jeformation feaia ihe law tim of Srommont £ § wiilare, PLLC wbtey,
is cocftde tint mp adfor itgally priviteged, ‘The (widrmeHan ie tateadid baly far ose By dhe indtefduet ‘oreouly narisd on thie (rammolaton
sheet, I you ard not the Intended reciptend, You are hereby notified tad ap: dlisoaune, Sopylny, dla tabscilon er the Glog af soy getloy
tn reliance on the eoulenty oF hte telerapted faforms tion ty etriedly prebthtied, aod dhe fecumtenis should be rebiraed to the Frys
dmediately, Iothle Regard iEyou have received this Wblecopyin ersar, Pitaie dolly us by telephone at MD-S05p,

 

 

6 of 6
Case 1:19-cv-00593-LCB-JLW Document 32-10 Filed 05/08/20 Page

 

 
